Rose, J.
For the purpose of burning grass and weeds in an irrigating ditch running through a meadow of defendant, she set out a fire, which spread to the lands of plaintiffs. This is an action to recover resulting damages in the sum of $393. She denied the negligence imputed to her, but the jury rendered a verdict against her for $247. From a judgment thereon, she has appealed.
The rulings assailed cannot be reviewed without an examination of the evidence. The bill of exceptions is challenged by motion, because it is not authenticated as such by the certificate of the clerk of the district court. In this respect there was a failure to comply with a mandatory provision of statute. Code, sec. 587b. For this reason, the evidence cannot be considered on appeal. Union Stock Yards Nat. Bank v. Lamb, 92 Neb. 608. The judgment must, therefore be affirmed. A consideration of the testimony as disclosed by the document purporting to be a bill of exceptions would not, however, result in a reversal.
, , „ Affirmed.
Barnes, Fawcett and Hamer, JJ., not sitting.